       Case 4:19-cv-04561 Document 27 Filed on 09/18/20 in TXSD Page 1 of 7
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                  September 18, 2020
                          UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 ROBERT SANDERS,                             §
                                             §
          Plaintiff.                         §
                                             §
 VS.                                         § CIVIL ACTION NO. 4:19-CV-04561
                                             §
 SOUTHWESTERN BELL                           §
 TELEPHONE COMPANY,                          §
                                             §
          Defendant.                         §

                       MEMORANDUM AND RECOMMENDATION

        Before me is Defendant’s Motion to Dismiss Plaintiff’s Original Complaint

(“Motion to Dismiss”). See Dkt. 14. After reviewing the Motion to Dismiss, the response,

the reply, and applicable law, I RECOMMEND that the Motion to Dismiss be DENIED.

                                     BACKGROUND

        Plaintiff Robert Sanders (“Sanders”) filed this lawsuit on November 20, 2019. He

alleges that his former employer, Defendant Southwestern Bell Telephone Company

(“SWBT”), discriminated and retaliated against him on the basis of his race in violation of

(i) Title VII of the Civil Rights Act of 1964; (ii) the Texas Labor Code; and (iii) 42 U.S.C.

§ 1981.

        Sanders served SWBT with the Summons and Complaint on March 19, 2020—119

days after the lawsuit was filed. SWBT now moves, pursuant to Federal Rule of Civil

Procedure 12(b)(5), to dismiss this lawsuit for insufficient service of process. In particular,

SWBT argues that dismissal is appropriate because Sanders failed to timely effect service
     Case 4:19-cv-04561 Document 27 Filed on 09/18/20 in TXSD Page 2 of 7




of process within 90 days of his filing of the Complaint, as required by Federal Rule of

Civil Procedure 4(m).

                                 LEGAL STANDARD

      Rule 12(b)(5) authorizes a party to file a motion to dismiss for insufficient service

of process. See FED. R. CIV. P. 12(b)(5). Under Rule 12(b)(5), a district court has “broad

discretion to dismiss an action for ineffective service of process.” Kreimerman v. Casa

Veerkamp, S.A. de C.V., 22 F.3d 634, 645 (5th Cir. 1994). To effectuate proper service, a

plaintiff must comply with Rule 4(m), which provides:

      If a defendant is not served within 90 days after the complaint is filed, the
      court—on motion or on its own after notice to the plaintiff—must dismiss
      the action without prejudice against that defendant or order that service be
      made within a specified time. But if the plaintiff shows good cause for the
      failure, the court must extend the time for service for an appropriate period.

FED. R. CIV. P. 4(m) (emphasis added).

      In considering a request to dismiss a case for failure to timely serve the complaint,

Rule 4(m) requires me to first determine whether good cause exists for extending the time

of service. See Thompson v. Brown, 91 F.3d 20, 21 (5th Cir. 1996). If a plaintiff can

establish good cause for failing to serve a defendant within 90 days of the complaint being

filed, “the district court must extend time for service.” Id. To establish good cause, the

plaintiff must demonstrate “at least as much as would be required to show excusable

neglect, as to which simple inadvertence or mistake of counsel or ignorance of the rules

usually does not suffice, and . . . some reasonable basis for noncompliance within the time

specified.” Lambert v. U.S., 44 F.3d 296, 299 (5th Cir. 1995) (quoting Winters v. Teledyne

Movible Offshore, Inc., 776 F.2d 1304, 1306 (5th Cir. 1985)).

                                            2
     Case 4:19-cv-04561 Document 27 Filed on 09/18/20 in TXSD Page 3 of 7




      “Even if good cause is lacking, the [district] court has discretionary power to extend

time for service.” Newby v. Enron Corp., 284 F. App’x 146, 149 (5th Cir. 2008). See also

Thompson, 91 F.3d at 21 (“If good cause does not exist, the court may, in its discretion,

decide whether to dismiss the case without prejudice or extend time for service.”). A

discretionary extension is particularly appropriate to avoid the harsh consequence of

dismissal arising from an expired limitations period. See Millan v. USAA Gen. Indem. Co.,

546 F.3d 321, 325 (5th Cir. 2008) (quoting FED. R. CIV. P. 4(m) advisory committee’s note

to 1993 amendment) (“A discretionary extension may be warranted, ‘for example, if the

applicable statute of limitations would bar the refiled action.’”). The Fifth Circuit has

explained:

      If the applicable statute of limitations likely bars future litigation, a district
      court’s dismissal of claims under Rule 4(m) should be reviewed under the
      same heightened standard used to review a dismissal with prejudice.
      Because dismissal with prejudice is an extreme sanction that deprives a
      litigant of the opportunity to pursue his claim, it is warranted only where a
      clear record of delay or contumacious conduct by the plaintiff exists and a
      lesser sanction would not better serve the interests of justice. To warrant
      dismissal, we must find a delay longer than just a few months; instead, the
      delay must be characterized by significant periods of total inactivity.

Thrasher v. City of Amarillo, 709 F.3d 509, 512–13 (5th Cir. 2013) (internal quotation

marks and citations omitted).

                                        ANALYSIS

      For starters, it is undisputed that service in this case was accomplished after the

expiration of Rule 4(m)’s 90-day deadline. Because the lawsuit was filed on November

20, 2019, Rule 4(m) mandated that the Complaint be served by February 18, 2020. Sanders

did not properly serve the instant lawsuit on SWBT until March 19, 2020—29 days late.

                                              3
        Case 4:19-cv-04561 Document 27 Filed on 09/18/20 in TXSD Page 4 of 7




         SWBT contends that I should dismiss the Complaint because Sanders cannot meet

his burden to show good cause for the failure to timely effectuate service of process. In

response, Sanders argues that he can establish good cause. His counsel claims that he did

not timely serve SWBT with the lawsuit as a result of various health ailments which

impacted his ability to perform his job duties. More specifically, Sanders’s counsel claims

that in mid-December 2019 he suffered the onset of an occlusion of his right eye that

severely limited his vision and resulted in permanent scarring. Counsel for Sanders also

maintains that in late January 2020 he experienced an acute upper respiratory chest

infection which required the administration of antibiotics over the course of several

months. These medical issues, according to Sanders’s counsel, were severe enough to

require him to enlist assistance on some of his litigation files, but apparently not on this

case.

         While I am extremely sympathetic to the medical issues encountered by Sanders’s

counsel, he has failed to explain why these circumstances precluded service from occurring

during the allotted 90–day period. Sanders’s counsel acknowledges that roughly a month

elapsed from the date the lawsuit was filed (November 20, 2019) until his encountered eye

issues (December 15, 2019). Why did he not obtain summons and arrange for service

during this time period? He clearly had more than enough time to make sure that the

lawsuit was properly served, especially considering that obtaining service is far from the

most strenuous activity known to man. Indeed, when Sanders’s counsel did finally request

summons on March 16, 2020, he was able to accomplish service of SWBT within just three

days!

                                             4
     Case 4:19-cv-04561 Document 27 Filed on 09/18/20 in TXSD Page 5 of 7




       Also, while Sanders’s counsel admittedly faced some respiratory issues beginning

in late January 2020, he acknowledges that he was able to continue to work on other

litigation matters. Why could he not find a few minutes to arrange for service of the

Complaint? In short, I do not believe Sanders has demonstrated good cause for his failure

to properly serve SWBT in a timely fashion. See Chenevert v. Algiers Charter Sch. Ass’n,

No. 12–2099, 2013 WL 4710408, at *5 (E.D. La. Aug. 29, 2013) (refusing to find good

cause when “there was no reason that counsel could not have timely served the Defendants”

despite his serious medical issues); Estate of White v. Hartford Life and Accident Ins., No.

4:07-CV-00145, 2007 WL 7217079, at *3 (S.D. Tex. Oct. 11, 2007) (declining to find good

cause where plaintiffs did not “adequately explain why their attorney’s illness prevented

[them] from [timely] serving” the defendants); Vannoni v. TSO, 120 F.R.D. 501, 503 (E.D.

Pa. 1998) (declining to find good cause when plaintiff “neither explained the nature of

[counsel’s] illness nor how that illness contributed to an impossibility to make service”).

       Even if Sanders cannot demonstrate good cause for his failure to properly serve

SWBT, I still have the discretionary authority to extend the time for service. See Millan,

546 F.3d at 325. In deciding whether to exercise that discretion, I am mindful that

dismissing this lawsuit, even without prejudice, would preclude Sanders from ever

pursuing his causes of action under Title VII and the Texas Labor Code. Both causes of

action would be time-barred if Sanders sought to refile them now. A dismissal at this

juncture thus effectively constitutes dismissal with prejudice of Sanders’s Title VII and

Texas Labor Code claims.



                                             5
     Case 4:19-cv-04561 Document 27 Filed on 09/18/20 in TXSD Page 6 of 7




       When a plaintiff fails to timely serve a defendant, the Fifth Circuit has held that a

dismissal without prejudice that has the effect of acting as a dismissal with prejudice is

warranted only upon a showing of at least one of three aggravating factors: “(1) delay

caused by the plaintiff himself and not his attorney; (2) actual prejudice to the defendant;

or (3) delay caused by intentional conduct.” Thrasher, 709 F.3d at 514 (internal quotation

marks, brackets, and citation omitted). Here, the record does not support dismissal. First,

there is no evidence to suggest that the delay in serving SWBT was caused by Sanders

himself. To the contrary, the failure to timely serve SWBT rests solely on the shoulders of

his counsel. Second, SWBT has not suffered actual prejudice. It is not as if months or

years went by without proper service, causing memories to fade and documents to

disappear. Sanders served this lawsuit a mere 29-days after he should have done so.

Defending the case on the merits and facing the possibility of damages is just “not the sort

of prejudice that requires dismissal.” Millan, 546 F.3d at 327. Third, the delay in service

was not caused by anyone’s intentional conduct. Sanders’s counsel might have been

negligent in failing to actively pursue service, but that failure certainly does not rise to the

level of intentional misconduct that warrants dismissal with prejudice.

       My role as a judicial officer demands that I ensure the interests of justice are served.

It seems unduly punitive to prevent Sanders from pursuing Title VII and Texas Labor Code

Claims because his lawyer messed up and served the Summons and Complaint less than

30 days late. If there ever was a situation that screamed out for me to utilize my discretion

and extend the time for service under Rule 4(m), this is it. Sanders should be permitted to

proceed with all his claims for relief. The case should be decided on the merits as opposed

                                               6
     Case 4:19-cv-04561 Document 27 Filed on 09/18/20 in TXSD Page 7 of 7




to a procedural miscue by counsel. Accordingly, I exercise my discretionary authority and

extend the time for Sanders to serve SWBT with the lawsuit.

                                     CONCLUSION

       For the reasons set forth above I RECOMMEND that the Motion to Dismiss be

DENIED. See Dkt. 14.

       The Clerk shall provide copies of this Memorandum and Recommendation to the

respective parties who have fourteen days from the receipt thereof to file written objections

pursuant to Federal Rule of Civil Procedure 72(b) and General Order 2002–13. Failure to

file written objections within the time period mentioned shall bar an aggrieved party from

attacking the factual findings and legal conclusions on appeal.

       SIGNED this ____ day of September, 2020.




                                          ______________________________________
                                                  ANDREW M. EDISON
                                          UNITED STATES MAGISTRATE JUDGE




                                             7
